Citation Nr: 0809062	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  00-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1944 to October 1946 and from August 1950 to March 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 1999, of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's application to reopen the claim of   
service connection for anxiety.  

On appeal of the rating decision to the Board, in a decision 
in May 2003, the Board reopened the claim of service 
connection for anxiety and remanded the claim for further 
development.  After the development, in a decision on the 
merits of the claim, dated in June 2004, the Board denied 
service connection for anxiety disorder on the mer.

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
order, dated in December 2006, the Court vacated the Board's 
decision of June 2004, denying service connection for anxiety 
disorder, and remanded the matter to the Board for further 
proceedings consistent with the Court's order.  

In compliance with the Court's order, the claim is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  


REMAND

In its remand of May 2003, the Board sought a VA medical 
opinion on the question of whether the veteran's anxiety 
disorder was related to his service.  The requested opinion 
was obtained in February 2004. 



In its order, the Court agreed with the Secretary of VA that 
the psychiatric examination in February 2004 did not comply 
with the Board's remand because there was no opinion on 
whether the veteran's anxiety disorder was related to service 
in violation of Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action. 

1. Ensure content-complying VCAA notice 
to include the type of evidence needed to 
substantiate the claim and the relative 
duties of VA and the claimant to obtain 
evidence and the requirements of Dingess 
v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim). 

2. If the board of examiners, who 
conducted the VA psychiatric examination 
in February 2004, is available, ask for an 
opinion:

As to whether the veteran's anxiety 
disorder is related to his military 
service. 

If the same board of examiners is 
unavailable, then request a VA 
psychiatrist to review the record and 
provide an opinion as to whether the 
veteran's anxiety disorder is related to 
his military service.  

In either event, the claims folder must be 
made available for review by the board of 
examiners or by the psychiatrist.  

3. After the development requested has 
been completed, the claim of service 
connection for anxiety disorder should be 
readjudicated.  If the benefit sought 
remains denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

